Title: J. Morton to James Madison, 16 June 1826
From: Morton, J.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    New York
                                
                                June 16th 1826
                            
                        
                        I have the honor to transmit to you the enclosed note from a Committee of the Corporation of the City of New
                            York I am Sir with great respect Your Hb. Servt.
                        
                            
                                J Morton.
                            
                        
                    